DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arima et al. (U.S. Publication No. 2016/0307954 A1; hereinafter Arima)
	With respect claim 1, Arima discloses an image capturing device unit comprising: a multilayer substrate [120]; an image capturing device [100] mounted on one face of the multilayer substrate; and a plurality of components [180] mounted on the other face of the multilayer substrate, wherein the multilayer substrate comprises: a plurality of electrodes [212, 240] on a surface of the multilayer substrate to electrically connect the image capturing device and the multilayer substrate; a plurality of vias [131] that electrically connect the plurality of electrodes and the plurality of components; first wiring [841] electrically connected to the plurality of vias; second wiring [842] on a plurality of layers of the multilayer substrate; and a non-wired region that insulates the plurality of vias and the first wiring from the second wiring on each of the plurality of layers (See Figure 3), and wherein the plurality of vias is located in the multilayer substrate so that, on a projection plane given when the multilayer substrate is viewed in a layering direction of the multilayer substrate, there is no area in which the non-wired region overlaps with a region where the image capturing device is arranged throughout the plurality of layers (See Figure 3).
	With respect claim 2, Arima discloses wherein the plurality of vias is located away from each other (See Figure 3).
	With respect claim 3, Arima discloses wherein the first wiring includes wiring connected to the plurality of vias with surrounding the plurality of vias and being surrounded by the non-wired region (See Figure 3).
	With respect claim 4, Arima discloses wherein the multilayer substrate comprises: a plurality of insulation layers [203,205,213,215], and a plurality of conductor layers [202,204,212,214], each located between one and another of the plurality of insulation layers, including the first wiring and/or the second wiring, and the plurality of insulation layers does not have light-shielding properties (See ¶[0063]; resin).
	With respect claim 5, Arima discloses an image capturing apparatus comprising an image capturing device unit, the image capturing device unit comprising: a multilayer substrate [120]; an image capturing device [100] mounted on one face of the multilayer substrate; and a plurality of components [180] mounted on the other face of the multilayer substrate, wherein the multilayer substrate comprises: a plurality of electrodes [240] on a surface of the multilayer substrate to electrically connect the image capturing device and the multilayer substrate; a plurality of vias [131] that electrically connect the plurality of electrodes and the plurality of components; first wiring [841] electrically connected to the plurality of vias; second wiring [842] on a plurality of layers of the multilayer substrate; and a non-wired region [940] that insulates the plurality of vias and the first wiring from the second wiring on each of the plurality of layers (See Figure 9A), and wherein the plurality of vias is located in the multilayer substrate so that, on a projection plane given when the multilayer substrate is viewed in a layering direction of the multilayer substrate, there is no area in which the non-wired region overlaps with a region where the image capturing device is arranged throughout the plurality of layers (See Figure 3)
	With respect claim 6, Arima discloses an image capturing device unit comprising: a multilayer substrate [120]; an image capturing device [100] mounted on one face of the multilayer substrate; and a plurality of components [180] mounted on the other face of the multilayer substrate, wherein the multilayer substrate comprises: a plurality of electrodes [212,240] on a surface of the multilayer substrate to electrically connect the image capturing device and the multilayer substrate; a plurality of vias [131] that electrically connect the plurality of electrodes and the plurality of components; first wiring [841] electrically connected to the plurality of vias; second wiring [842] on a plurality of layers of the multilayer substrate; and a non-wired region [940] that insulates the plurality of vias and the first wiring from the second wiring on each of the plurality of layers (See Figure 9A), and wherein the plurality of components and/or solder used for mounting the plurality of components on the multilayer substrate are located on the multilayer substrate to cover a predetermined area of a projection plane given when the multilayer substrate is viewed in a layering direction of the multilayer substrate, the predetermined area being an area in which the non-wired regions of all of the plurality of layers overlap together (See Figure 3; ¶[0073])
	With respect claim 7, Arima discloses wherein the multilayer substrate comprises: a plurality of insulation layers [203,205,213,215], and a plurality of conductor layers [202,204,212,214], each located between one and another of the plurality of insulation layers, including the first wiring and/or the second wiring, and the plurality of insulation layers does not have light-shielding properties (See ¶[0063; resin).
	With respect claim 8, Arima discloses an image capturing apparatus comprising an image capturing device unit, the image capturing device unit comprising: a multilayer substrate [120]; an image capturing device [100] mounted on one face of the multilayer substrate; and a plurality of components [180] mounted on the other face of the multilayer substrate, wherein the multilayer substrate comprises: a plurality of electrodes [212,240] on a surface of the multilayer substrate to electrically connect the image capturing device and the multilayer substrate; a plurality of vias [131] that electrically connect the plurality of electrodes and the plurality of components; first wiring [841] electrically connected to the plurality of vias; second wiring [842] on a plurality of layers of the multilayer substrate; and a non-wired region [940] that insulates the plurality of vias and the first wiring from the second wiring on each of the plurality of layers (See Figure 9A), and wherein the plurality of components and/or solder used for mounting the plurality of components on the multilayer substrate are located on the multilayer substrate to cover a predetermined area of a projection plane given when the multilayer substrate is viewed in a layering direction of the multilayer substrate, the predetermined area being an area in which the non-wired regions of all of the plurality of layers overlap together (See Figure 3; ¶[0073])
	With respect claim 9, Arima discloses multilayer substrate comprising: a plurality of insulation layers [203,205,213,215]; a plurality of conductor layers [202,204,212,214] each located between one and another of the plurality of insulation layers; a plurality of electrodes [212,240] on each of one face and the other face of the multilayer substrate; and a plurality of vias [131] that electrically connects the plurality of electrodes on the one face and the plurality of electrodes on the other face, wherein the plurality of conductor layers comprises: first wiring [841] electrically connected to the plurality of vias; and second wiring [842] insulated from the plurality of vias and the first wiring with a non-wired region [940], and wherein on a projection plane given when the multilayer substrate is viewed in a layering direction of the multilayer substrate, there is no area in which the non-wired region overlaps with a region where an image capturing device is to be arranged on the multilayer substrate throughout the plurality of layers (See Figure 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arima et al. (U.S. Publication No. 2014/0339668 A1) discloses a multilayer substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818